UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 22-1989
                                       ___________

                             IN RE: KEVINO GRAHAM,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                                (Related to 2:14-cr-00623)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   July 14, 2022
                Before: KRAUSE, MATEY and PHIPPS, Circuit Judges

                             (Opinion filed: August 30, 2022)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Kevino Graham has filed a petition for a writ of mandamus requesting that we

direct the District Court to rule on his motion for a temporary injunction. For the

following reasons, we will deny the petition.

       In 2016, a jury in the United States District Court for the Eastern District of

Pennsylvania found Graham guilty of sex trafficking by force and attempting to commit



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
that offense. See 18 U.S.C. §§ 1591 and 1594. The District Court sentenced him to 100

years in prison. We granted the Government’s motion to summarily affirm the District

Court’s judgment on direct appeal, see C.A. No. 17-3593, denied Graham’s requests for a

certificate of appealability following the District Court’s denial of his motion under 28

U.S.C. § 2255 and his motion under Federal Rule of Civil Procedure 60(b), see C.A. Nos.

20-1631 and 22-1254, and denied his application for permission to file a second or

successive § 2255 motion, see C.A. No. 22-1291.

       In February 2022, Graham filed a motion for a temporary injunction, asking the

District Court to change the jury instructions concerning offenses under § 1591. (ECF

572.) That motion remains pending. Graham now asks us to direct the District Court to

rule on that motion.

       A writ of mandamus is a drastic remedy available only in extraordinary

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). A petitioner seeking the writ “must have no other adequate means to obtain the

desired relief, and must show that the right to issuance is clear and indisputable.”

Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Generally, a court’s management of

its docket is discretionary, see In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d

Cir. 1982), and there is no “clear and indisputable” right to have a District Court handle a

case in a particular manner. See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 36

(1980) (per curiam). That said, a writ of mandamus may issue where a District Court’s

“undue delay is tantamount to a failure to exercise jurisdiction.” Madden, 102 F.3d at 79.



                                              2
       Graham’s motion for a temporary injunction has been pending since February

2022. The delay presented here has not yet amounted to a failure to exercise jurisdiction,

although if it continues the delay could present a matter of some concern. See Madden,

102 F.3d at 79. We are confident that the District Court will rule on Graham’s pending

motion in a timely manner.

       Accordingly, we will deny the mandamus petition.1 The denial is without

prejudice to a renewed petition for a writ of mandamus if the District Court has not ruled

on the motion for a temporary injunction within a reasonable time




1
  Petitioner’s response to the Clerk’s June 9, 2022 order, which we construe as a motion
to be relieved from the service requirements of Federal Rule of Appellate Procedure
21(a)(1), is granted.

                                            3